Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This restriction requirement includes three separate restriction requirements.  The first restriction requirement is found below under the heading “Restriction Requirement #1.”  The second restriction requirement is found below under the heading “Restriction Requirement #2.”  The third restriction requirement is found below under the heading “Restriction Requirement #3.”   Applicant’s election must include three elections: an election of one of the species from “Restriction Requirement #1” (i.e. one of Species 1-I through 1-V), and an election of one of the species from “Restriction Requirement #2” (i.e. one of Species 2-I through 2-III), and an election of one of the groups from “Restriction Requirement #3” (i.e. one of Groups I and II).

Restriction Requirement #1
This application contains claims directed to the following patentably distinct species:
Species 1-I:  Figure 1a
Species 1-II:  Figure 4a
Species 1-III:  Figure 4b
Species 1-IV:  Figure 10
Species 1-V:  Figure 11
The species are independent or distinct because:
In Species 1-I (Figure 1a) the meta data is generated from a sound field and information on sound sources, whereas in the other species the meta data is not.
In Species 1-II (Figure 4a) an input interface and translation info is used, whereas in the other species this combination is not present.
In Species 1-III (Figure 4b) an output interface and translation info is used, whereas in the other species this combination is not present.
In Species 1-IV (Figure 10) layer information, sound field description, translation information, and rotation information is used, whereas in the other species this combination is not present.
In Species 1-V (Figure 11) old and new distance are determined, old and new direction are determined, distance is modified, whereas in the other species this combination is not present.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction Requirement #2
This application contains claims directed to the following patentably distinct species:
Species 2-I:  Figure 6
Species 2-II:  Figure 9
Species 2-III: Figure 12b
The species are independent or distinct because:
In Species 2-I (Figure 6) source separation and rotation transformation prior to source separation is used, whereas in the other species they are not.
In Species 2-II (Figure 9) a DirAC encoders and decoders with distance gain are used, whereas in the other species they are not.
In Species 2-III (Figure 12b) “the DirAC synthesizer operates on the whole sound field data, i.e., the full component representation having, in this embodiment in Fig. 12b, a field description with an omnidirectional component w and three directional components x, y, z” whereas “Fig. 6 or Fig. 9 illustrate a situation, where a DirAC synthesizer only operates on a downmix component such as the omnidirectional or pressure component” (see page 31 of instant application).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction Requirement #3
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, 24, and 26, drawn to an apparatus, method, and medium for generating an enhanced sound field description, classified in H04S7/00.
II.	Claims 12-23, 25, and 27, drawn to an apparatus, method, and medium for generating a modified sound field description from a sound field description and meta data relating to spatial information of the sound field description, classified in H04S7/00.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as in an apparatus, method, or medium where at least a modified sound field is not calculated using the spatial information, the sound field description, and the translation information.  In the instant case, subcombination II has separate utility such as in an apparatus, method, or medium that does not generate at least one sound field description indicating a sound field with respect to at least one reference location; and generate meta data relating to spatial information of the sound field, wherein the at least one sound field description and the meta data constitute the enhanced sound field description.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Additional Information
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complexity of the above restriction requirement, a telephone call was not made to the Attorney of record to request an oral election to the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687